Citation Nr: 1607090	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-32 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, to include whether separate evaluations for neurologic manifestations are warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from June 1972 to June 1974, November 1990 to May 1991, and December 1996 to September 1997.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the Board at a June 2014 hearing.  A transcript of the hearing is of record.

The Veteran's claims file has been entirely converted into an electronic format, with records contained in both Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the instant appeal in October 2014.  For the reasons discussed below, there has not been substantial compliance with the October 2014 remand.  As such, another remand, with ensuing delay, is unfortunately required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, the Board instructed that the AOJ obtain VA treatment records from VA facilities in Columbia and Charleston, South Carolina, and Augusta, Georgia.  Records from the Columbia and Augusta VA Medical Centers (VAMCs) were obtained.  However, those from the Augusta VAMC were not all successfully loaded into VBMS and are unavailable for review.  Further, there is no indication that records from the Charleston VAMC were requested.

In addition, the Board instructed that an addendum VA medical opinion be obtained regarding findings of incomplete paralysis of the external popliteal, anterior tibial, posterior tibial, anterior crural, internal saphenous, obturator, and ilio-inguinal nerves, and whether these disorders may represent neurological abnormalities associated with the Veteran's service-connected lumbar spine disability.  The AOJ scheduled the Veteran for a Central Nervous System and Neuromuscular Diseases VA examination.  However, the AOJ did not explain to the examiner the purpose of the examination or request the medical opinions sought by the Board.  As such, this examination is inadequate for rating purposes.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding, pertinent treatment records from the Charleston and Augusta VA Medical Centers since January 2013.  Efforts to obtain these records must be documented for the claims file and continue until a negative reply is received or it is reasonably determined they do not exist. 

2. Following completion of the above, forward the claims file to an appropriate VA examiner to obtain an addendum opinion addressing the etiology of the Veteran's nerve disorders.  If the examiner determines an additional physical examination would be beneficial, one is to be arranged.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After a thorough review of the claims file and medical history, the physician is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that any of the following nerve disorders are proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by the Veteran's service-connected degenerative disc disease of the lumbar spine, left thigh paresthesia, or left lower extremity radiculopathy:

i. incomplete paralysis of the external popliteal nerve;
ii. incomplete paralysis of the anterior tibial nerve; 
iii. incomplete paralysis of the posterior tibial nerve;
iv. incomplete paralysis of the anterior crural nerve;
v. incomplete paralysis of the internal saphenous nerve;
vi. incomplete paralysis of the obturator nerve; and 
vii. incomplete paralysis of the ilio-inguinal nerve.

b. For each nerve disorder found to be caused or aggravated by the Veteran's service-connected disabilities, including the sciatic and cutaneous nerves, the examiner must state whether these nerve disorders have separate or overlapping symptomatologies and describe the separate manifestation of each disorder. 

A complete rationale must be provided for any opinion expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

3. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, if scheduled, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any development or examination report is deficient in any manner, the corrective procedures must be implemented at once.  

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




